Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed November 5, 2020.

3.	Claims 1, 2, 6, 8, and 14 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed with respect to the rejection of claims 1-20 previously rejected under 35 U.S.C. 103 as being unpatentable over Ahad (US 2016/0350173) in view of Omar (US 2014/0325278) has been fully considered, but are moot in view of the new grounds of rejection.
Pedersen has been previously cited and currently applied, to better teach the pending amended limitations, not explicitly taught by Ahad.  The applicant(s) are suggested to amend the claims to recite novel functional limitations rather than relying on limitations that are subjective in nature with respect to merely informative data.
For the reasons above and the rejection set forth below, claims 1-20 have been rejected and remain pending.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahad (US 2016/0350173) in view of Petersen et al. (US 2020/0125725).
INDEPENDENT:
As per claim 1, Ahad teaches a method comprising: 
a processor accessing a plurality of service side logs containing data (see Ahad, [0085]: “CCMS 324 utilizes the component model of FIG. 4 to describe the hardware and service (software) components of a system (e.g., cloud infrastructure system 100) and the relationships amongst them and to the log and metric streams they produce”; [0086]: “Individual components update the configuration repository with the home directory and the log and metric streams associated with them. These subsystems created can be accessed via a representation state transfer (REST) application programing interface (API) and command line interface (CLI) for programmatic deployment of assemblies”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; and [0152]: “a data center may have one or more security zones. All log files generated in a security zone may be archived in a log archive 1204 (e.g., Regional Data Hub) via a Data Hoarder”); 
(see Ahad, [0008]: “The log files and/or the data may be compared to normal patterns and any significant deviation is reported as anomaly”; [0012]: “The ADRS can automatically detect and correct anomalies, such as response time anomalies, load anomalies, resource usage anomalies, component failures, and outages, all of which can affect quality of service (QoS) for operation in a computing system… System administrators may also define additional metrics to monitor resource usage”; [0018]: “determining the set of values includes analyzing time series data of log files to compute the set of values for the anomaly bound”; [0076]: “ASC 318 can automatically detect and take action to resolve if not mitigate anomalies in performance of the computing system”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; [0150]: “log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems. This pattern is best applied to a large collection of log files collected from many Log Archives after sensitive data has been masked by one or more data markers (1206)”; [0155]: “Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies. LRAS 326 can use machine learning techniques to detect undefined anomalies, those that are not defined by bounds on KPI or log statistics. LRAS 326 can predicts future anomalies”; and [0187]: “These databases may provide a mechanism for storing information such as user interactions information, usage patterns information”); and 
the processor publishing the evaluation results with respect to the identified departures, the evaluation results including details of components, target resource uniform resource identifiers, frequency of usage, and infrastructure resource consumption (see Ahad: [0016]; [0083]: “An ADRC consists of two subsystems, an Anomaly Detection and Notification System (ADNS) and Anomaly Resolution Subsystem (ARS). The ADNS subsystem allows the system administrators to specify which metrics it needs to monitor for anomalies, what conditions to test when an anomaly is detected before publishing an event, and what to include in the event data… An example of the condition to detect an anomaly is the number of consecutive readings of a metric that are anomalous before an event is raised… Metrics such as load and resource consumption may be defined by the system administrators and provided by the LRAS 326 of the ASC 318”; [0084]: “The communication system may implement a notification service. The notification service may facilitate communication with components in cloud infrastructure system 300 and/or ASC 318. Communication may be facilitated through network 330. Information about events and anomalies may be communicated via the communication system using pull and/or push mechanisms, e.g., a push or pull notification service, for communication. Push and/or pull mechanisms may be configured on a subscription basis for the ADRS and the ADRCs”; [0095]; [0120]: “The ADRC of the parent component may subscribe to receive notifications from ADRC 600. Thus, when event dispatcher 610 sends (e.g., pushes) a notification about the anomaly, the ADRC of the parent component may receive the notification as part of a subscription”; and [0131]).
Ahad does not explicitly teach that the log pertains to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier.
, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier (see Petersen, Abstract: “Log message data (e.g., log messages, alerts, etc.) may be enriched with supplemental information related to an identity (e.g., user) that is not initially present in the log message data, but which may be beneficial in generating events and identifying appropriate response actions”; [0005]: “Each IAM platform may include a plurality of unique identities such as, for example, one unique identity for each employee registered in the IAM platform. Each unique identity may broadly be in the form of a collection of objects which defines the unique identity and includes identifiers (which may be used to correlate log message data to the particular unique identity), attributes (which describe characteristics of the entity associated with the unique identity), and an entity name (which provides a title of the unique identity)”; [0010]: “During processing (or pre-processing) of log message data, an identifier may be detected or identified within the log message data. In response, the identifier may be used to determine an identity profile containing or associated with the identifier”; and [0065]: “Other examples of occurrences or developments that may cause the generation of log messages include, inter alia, application launch failures, audit activity, attacks, operating system errors, download requests, file transfers, e-mail exchanges, and the like”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahad in view of Petersen so that the log pertains to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier.  One would be motivated to do so because Ahad teaches in the Abstract, “A defined anomaly may be based on bounds (fixed or seasonal) on any metric to be monitored” and further teaches 0150], Log Analytics discovers “latent information contained in a large number of log files of a large number of log types over a large number of systems over a long period of time. More specifically, log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems”.

As per claim 8, Ahad teaches a computing apparatus comprising: 
a processing resource (see Ahad: [0006]; and [0007]); and 
a memory in electrical communication with the processing resource (see Ahad, [0014]; and [0042]); 
a compliance analyzer residing in the memory that, when executed by the processing resource (see Ahad, Fig.6; and [0042]), performs a method including: 
accessing a plurality of service side logs containing data (see Ahad, [0085]: “CCMS 324 utilizes the component model of FIG. 4 to describe the hardware and service (software) components of a system (e.g., cloud infrastructure system 100) and the relationships amongst them and to the log and metric streams they produce”; [0086]: “Individual components update the configuration repository with the home directory and the log and metric streams associated with them. These subsystems created can be accessed via a representation state transfer (REST) application programing interface (API) and command line interface (CLI) for programmatic deployment of assemblies”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; and [0152]: “a data center may have one or more security zones. All log files generated in a security zone may be archived in a log archive 1204 (e.g., Regional Data Hub) via a Data Hoarder”); 
retrieving request patterns for usage of a first infrastructure resource form a first of the plurality of service side logs (see Ahad, [0008]: “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics. It computes the trends and seasonal variation in metrics and resource usage of each component for each metric for each interval (e.g. hourly) for each period (e.g. weekly) for normal system operations where user-defined bounds are met more than a certain percentage of the time. These seasonal bounds are pushed to the appropriate component so that it can monitor the metrics, including resource usage, for anomalies. This system also predicts future failures using unsupervised machine learning techniques”), 
evaluating a performance for architectural compliance by comparing request patterns indicating usage of the first infrastructure resource included in the first service side log against expected resource usage patterns for the first infrastructure resource to identify departures from the expected resource usage patterns (see Ahad, [0008]: “The log files and/or the data may be compared to normal patterns and any significant deviation is reported as anomaly”; [0012]: “The ADRS can automatically detect and correct anomalies, such as response time anomalies, load anomalies, resource usage anomalies, component failures, and outages, all of which can affect quality of service (QoS) for operation in a computing system… System administrators may also define additional metrics to monitor resource usage”; [0018]: “determining the set of values includes analyzing time series data of log files to compute the set of values for the anomaly bound”; [0076]: “ASC 318 can automatically detect and take action to resolve if not mitigate anomalies in performance of the computing system”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; [0150]: “log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems. This pattern is best applied to a large collection of log files collected from many Log Archives after sensitive data has been masked by one or more data markers (1206)”; [0155]: “Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies. LRAS 326 can use machine learning techniques to detect undefined anomalies, those that are not defined by bounds on KPI or log statistics. LRAS 326 can predicts future anomalies”; and [0187]: “These databases may provide a mechanism for storing information such as user interactions information, usage patterns information”); and 
publishing the evaluation results with respect to the identified departures, the evaluation results including details of components, target resource uniform resource identifiers, frequency of usage, and infrastructure resource consumption (see Ahad: [0016]; [0083]: “An ADRC consists of two subsystems, an Anomaly Detection and Notification System (ADNS) and Anomaly Resolution Subsystem (ARS). The ADNS subsystem allows the system administrators to specify which metrics it needs to monitor for anomalies, what conditions to test when an anomaly is detected before publishing an event, and what to include in the event data… An example of the condition to detect an anomaly is the number of consecutive readings of a metric that are anomalous before an event is raised… Metrics such as load and resource consumption may be defined by the system administrators and provided by the LRAS 326 of the ASC 318”; [0084]: “The communication system may implement a notification service. The notification service may facilitate communication with components in cloud infrastructure system 300 and/or ASC 318. Communication may be facilitated through network 330. Information about events and anomalies may be communicated via the communication system using pull and/or push mechanisms, e.g., a push or pull notification service, for communication. Push and/or pull mechanisms may be configured on a subscription basis for the ADRS and the ADRCs”; [0095]; [0120]: “The ADRC of the parent component may subscribe to receive notifications from ADRC 600. Thus, when event dispatcher 610 sends (e.g., pushes) a notification about the anomaly, the ADRC of the parent component may receive the notification as part of a subscription”; and [0131]). 
Ahad does not explicitly teach that the log pertains to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier.
Petersen teaches log pertaining to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier (see Petersen, Abstract: “Log message data (e.g., log messages, alerts, etc.) may be enriched with supplemental information related to an identity (e.g., user) that is not initially present in the log message data, but which may be beneficial in generating events and identifying appropriate response actions”; [0005]: “Each IAM platform may include a plurality of unique identities such as, for example, one unique identity for each employee registered in the IAM platform. Each unique identity may broadly be in the form of a collection of objects which defines the unique identity and includes identifiers (which may be used to correlate log message data to the particular unique identity), attributes (which describe characteristics of the entity associated with the unique identity), and an entity name (which provides a title of the unique identity)”; [0010]: “During processing (or pre-processing) of log message data, an identifier may be detected or identified within the log message data. In response, the identifier may be used to determine an identity profile containing or associated with the identifier”; and [0065]: “Other examples of occurrences or developments that may cause the generation of log messages include, inter alia, application launch failures, audit activity, attacks, operating system errors, download requests, file transfers, e-mail exchanges, and the like”).
Abstract, “A defined anomaly may be based on bounds (fixed or seasonal) on any metric to be monitored” and further teaches in paragraph [0150], Log Analytics discovers “latent information contained in a large number of log files of a large number of log types over a large number of systems over a long period of time. More specifically, log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems”.

As per claim 14, Ahad teaches a data center computing system comprising: a plurality of infrastructure resources; 
a plurality of consumers of the infrastructure resources (see Ahad: [0006]; and [0007]); 
a plurality of service side logs that, in operation, record data associated with consumption of infrastructure resources by the consumers (see Ahad, [0086]: “Individual components update the configuration repository with the home directory and the log and metric streams associated with them. These subsystems created can be accessed via a representation state transfer (REST) application programing interface (API) and command line interface (CLI) for programmatic deployment of assemblies”; 
a compliance analyzer that, in operation (see Ahad, Fig.6; and [0042]), performs the following method: 
(see Ahad, [0085]: “CCMS 324 utilizes the component model of FIG. 4 to describe the hardware and service (software) components of a system (e.g., cloud infrastructure system 100) and the relationships amongst them and to the log and metric streams they produce”; [0086]: “Individual components update the configuration repository with the home directory and the log and metric streams associated with them. These subsystems created can be accessed via a representation state transfer (REST) application programing interface (API) and command line interface (CLI) for programmatic deployment of assemblies”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; and [0152]: “a data center may have one or more security zones. All log files generated in a security zone may be archived in a log archive 1204 (e.g., Regional Data Hub) via a Data Hoarder”); 
retrieving request patterns for usage of a first infrastructure resource form a first of the plurality of service side logs (see Ahad, [0008]: “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics. It computes the trends and seasonal variation in metrics and resource usage of each component for each metric for each interval (e.g. hourly) for each period (e.g. weekly) for normal system operations where user-defined bounds are met more than a certain percentage of the time. These seasonal bounds are pushed to the appropriate component so that it can monitor the metrics, including resource usage, for anomalies. This system also predicts future failures using unsupervised machine learning techniques”), 
evaluating the performance for architectural compliance by comparing request patterns indicating usage of the first infrastructure resource included in the first service side log against expected resource usage patterns for the first infrastructure resource to identify departures from the expected resource usage patterns (see Ahad, [0008]: “The log files and/or the data may be compared to normal patterns and any significant deviation is reported as anomaly”; [0012]: “The ADRS can automatically detect and correct anomalies, such as response time anomalies, load anomalies, resource usage anomalies, component failures, and outages, all of which can affect quality of service (QoS) for operation in a computing system… System administrators may also define additional metrics to monitor resource usage”; [0018]: “determining the set of values includes analyzing time series data of log files to compute the set of values for the anomaly bound”; [0076]: “ASC 318 can automatically detect and take action to resolve if not mitigate anomalies in performance of the computing system”; [0110]: “An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”; [0150]: “log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems. This pattern is best applied to a large collection of log files collected from many Log Archives after sensitive data has been masked by one or more data markers (1206)”; [0155]: “Uses the normal system behavior defined by user-defined anomalies to compute the trends and seasonal variations expected on the indicator metrics such as key performance indicators (KPI) and statistics on log entries (e.g., average number of exceptions of a certain kind should not exceed a certain number in a certain time frame) that are defined for system-inferred anomalies. LRAS 326 can use machine learning techniques to detect undefined anomalies, those that are not defined by bounds on KPI or log statistics. LRAS 326 can predicts future anomalies”; and [0187]: “These databases may provide a mechanism for storing information such as user interactions information, usage patterns information”); and 
publishing the evaluation results with respect to the identified departures, the evaluation results including details of components, target resource uniform resource identifiers, frequency of usage, and the infrastructure resource consumption (see Ahad: [0016]; [0083]: “An ADRC consists of two subsystems, an Anomaly Detection and Notification System (ADNS) and Anomaly Resolution Subsystem (ARS). The ADNS subsystem allows the system administrators to specify which metrics it needs to monitor for anomalies, what conditions to test when an anomaly is detected before publishing an event, and what to include in the event data… An example of the condition to detect an anomaly is the number of consecutive readings of a metric that are anomalous before an event is raised… Metrics such as load and resource consumption may be defined by the system administrators and provided by the LRAS 326 of the ASC 318”; [0084]: “The communication system may implement a notification service. The notification service may facilitate communication with components in cloud infrastructure system 300 and/or ASC 318. Communication may be facilitated through network 330. Information about events and anomalies may be communicated via the communication system using pull and/or push mechanisms, e.g., a push or pull notification service, for communication. Push and/or pull mechanisms may be configured on a subscription basis for the ADRS and the ADRCs”; [0095]; [0120]: “The ADRC of the parent component may subscribe to receive notifications from ADRC 600. Thus, when event dispatcher 610 sends (e.g., pushes) a notification about the anomaly, the ADRC of the parent component may receive the notification as part of a subscription”; and [0131]).
Ahad does not explicitly teach that the log pertains to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier.
Petersen teaches log pertaining to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier (see Petersen, Abstract: “Log message data (e.g., log messages, alerts, etc.) may be enriched with supplemental information related to an identity (e.g., user) that is not initially present in the log message data, but which may be beneficial in generating events and identifying appropriate response actions”; [0005]: “Each IAM platform may include a plurality of unique identities such as, for example, one unique identity for each employee registered in the IAM platform. Each unique identity may broadly be in the form of a collection of objects which defines the unique identity and includes identifiers (which may be used to correlate log message data to the particular unique identity), attributes (which describe characteristics of the entity associated with the unique identity), and an entity name (which provides a title of the unique identity)”; [0010]: “During processing (or pre-processing) of log message data, an identifier may be detected or identified within the log message data. In response, the identifier may be used to determine an identity profile containing or associated with the identifier”; and [0065]: “Other examples of occurrences or developments that may cause the generation of log messages include, inter alia, application launch failures, audit activity, attacks, operating system errors, download requests, file transfers, e-mail exchanges, and the like”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahad in view of Petersen so that the log pertains to requests to access a plurality of infrastructure resources, wherein the logs comprise request identifier logs indicating requestors that requested access to the plurality of infrastructure resources and each requestor is associated with a unique requestor identifier.  One would be motivated to do so because Ahad teaches in the Abstract, “A defined anomaly may be based on bounds (fixed or seasonal) on any metric to be monitored” and further teaches in paragraph [0150], Log Analytics discovers “latent information contained in a large number of log files of a large number of log types over a large number of systems over a long period of time. More specifically, log analytics strives to: understand the systems behavior that produced the data in the log files, and develop a model to forecast impending problems, monitor anomalies, and provide feedback for optimal resource usage based on the long-term behavior of a large collection of similar systems”.

DEPENDENT:
As per claims 2, 9, and 15, which respectively depend on claims 1, 8, and 14, Ahad teaches further comprising: the processor identifying root causes of the identified departures from the published evaluation results; and the processor mitigating the identified departures from the identified root causes to improve the architectural compliance (see Ahad, [0010]: “Fine-grain detection of anomalies are sought to identify precursor events to avoid conditions resulting in violation of SLAs in the first place”; [0108]: “Event data may include information as to the source of the anomaly event in the component in which ADRC 600 is implemented, the cause of the anomaly event, when the anomaly event was detected, and any other information about the anomaly event”; and [0113]: “such that the value is below the minimum measure or above the soft limit, the AD may detect that an anomaly is occurring such that information about an event causing the anomaly may be logged. The AD may write a log entry in a data store 612 to indicate the anomaly”). 
As per claims 3 and 16, which respectively depend on claims 1 and 14, Ahad teaches further comprising the processor generating reports of the identified departures, the reports including the accessed data and the expected resource usage patterns defining the identified departures (see Ahad, [0127]: “may capture or log information about activity, including anomaly events, which are reported to a data store”; and claim 1 rejection above). 
As per claims 4, 10, and 17, which respectively depend on claims 1, 8, and 14, Ahad and Pedersen further teach wherein the request identifier logs identify requestors that requested access to the plurality of infrastructure resources and infrastructure resources that received requests (see claim 1 rejection above and Ahad, [0090]: “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics. It computes the trends and seasonal variation in metrics and resource usage of each component for each metric for each interval (e.g. hourly) for each period (e.g. weekly) for normal system operations where user-defined bounds are met more than a certain percentage of the time. These seasonal bounds are pushed to the appropriate component so that it can monitor the metrics, including resource usage, for anomalies. This system also predicts future failures using unsupervised machine learning techniques”). 
As per claim 5, which depends on claim 4, Ahad does not explicitly teach wherein the request identifier comprises time stamps indicating when requests were made by the requestors.
Pedersen teaches wherein the request identifier comprises time stamps indicating when requests were made by the requestors (see Pedersen, [0007]: “Log message data may include machine-readable data generated in response to occurrences on one or more networks. For example, an occurrence could be an email being sent which has an attached file and causes a log message to be generated describing a source IP address (e.g., of device from which email originated), a destination IP address (e.g., of device designated to receive the email), an email address of the sender, an email address of the recipient, a time at which the transfer was initiated, a time at which the transfer completed, a size and type of the attached file, etc. Further, some log messages are generated automatically at certain time intervals, e.g., heartbeat logs used to record device statuses. Whether a log message is generated in response to a particular action or at a predetermined interval, the term "occurrence" as used herein refers to any trigger that leads to the generation of log message data”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahad in view of Petersen so that the request identifier comprises time stamps indicating when requests were made by the requestors.  One would be motivated to do so because Ahad teaches in the paragraph [0090], “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics”.
claim 6, which depends on claim 5, Ahad does not explicitly teach wherein the request identifier logs further comprise source and target component names.
Pedersen teaches wherein the request identifier logs further comprise source and target component names. (see Pedersen, [0007]: “Log message data may include… describing a source IP address (e.g., of device from which email originated), a destination IP address (e.g., of device designated to receive the email), an email address of the sender, an email address of the recipient… some log messages are generated automatically at certain time intervals, e.g., heartbeat logs used to record device statuses”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Ahad in view of Petersen so that the request identifier logs further comprise source and target component names.  One would be motivated to do so because Ahad teaches in the paragraph [0090], “LRAS 328 can collect log and metric streams from all the components in the cloud infrastructure system 100, computes the statistics, and applies time-series analytics to determine seasonal bounds for metrics”.
As per claims 7 and 20, which respectively depend on claims 1 and 14, Ahad further teaches wherein accessing the plurality of service side logs includes: receiving a dump of the service side logs; and accessing the service side logs from the dump (see Ahad, [0110]: “A metric may be monitored by subscription to events or polling metrics in the system of the component in which the ADRC is implemented. For example, an AD may monitor resource usage by polling operating system metrics or an MBean (managed Java object) attribute in the operating system. An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”). 
As per claim 11, which depends on claim 8, Ahad further teaches wherein the infrastructure resources include network resources (see Ahad, [0006]: “Cloud computing is a model for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications, and services)”; and [0055]: “The IaaS services facilitate the management and control of the underlying computing resources such as storage, networks, and other fundamental computing resources for customers”).
As per claims 12 and 18, which respectively depend on claims 8 and 14, Ahad further teaches wherein accessing the plurality of service side logs includes at least one of accessing server logs, accessing Request Identifier logs, and accessing database logs (see Ahad, [0008]: “Some cloud computing system providers have implemented system to diagnose and correct problems detected in their cloud computing systems; however, the details as to how such systems are configured to detect problems have not been defined for the entire cloud computing system. Some have implemented machine learning algorithms to assess log files and/or developed training data to establish what is normal systems behavior. The log files and/or the data may be compared to normal patterns and any significant deviation is reported as anomaly”; and [0110]: “an AD may monitor resource usage by polling operating system metrics or an MBean (managed Java object) attribute in the operating system. An AD may periodically scan relevant log files and listen for operating system logs such as syslogs”). 
As per claims 13 and 19, which respectively depend on claims 8 and 14, Ahad further teaches wherein a plurality of components of the computing system communicate using Representational State Transfer Application Program Interface calls over HyperText Transfer Protocol connections (see Ahad, [0086]: “These subsystems created can be accessed via a representation state transfer (REST) application programing interface (API) and command line interface (CLI) for programmatic deployment of assemblies”; and [0098]: “Such communication may be facilitated using HTTP(S) or direct TCP/IP (e.g., IMAP) protocols”). 


Conclusion
7.	For the reasons above, claims 1-20 have been rejected and remain pending.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 10, 2021